Citation Nr: 1110344	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-38 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability pension benefits in the calculated amount of $3,375.47, plus accrued interest thereon. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In July 2009, the Board remanded this case for additional development.  At that time the listed issue included questions whether the overpayment was properly created; and whether VA pension benefits were correctly terminated between December 27, 2001 to August 2, 2004 due to "fugitive felon" status.  Additional development was accomplished as directed by the remand.  In the January 2011 informal brief, the representative stated that the Veteran did "not dispute the propriety of the debt as a consequence of pension overpayment while in fugitive felon status.  At issue is whether equity and good conscience should have afforded the veteran a waiver of the debt."  Consequently, questions related to the termination of benefits and creation of the debt are considered withdrawn and the Board has limited the issue to entitlement to waiver as phrased above.  

In his December 2007 VA Form 9, the Veteran indicated that he did not want a Board hearing.  In January 2008, he submitted a letter to the Board requesting a local hearing.  He indicated that he would like to have it at his nursing home, if possible, as he was unable to get around.  By regulation a Board hearing may be held in Washington, DC or at a VA facility having adequate physical resources and personnel for the support of such hearings.  38 C.F.R. § 20.705 (2010).  There is no provision in the law to hold a hearing at his local nursing home.  Considering the Veteran's statement, the Board does not find a hearing request pending.  

In June 2010, evidence was received to support a request for advancement of the docket date.  In August 2010, the Board notified the Veteran that it did not currently have jurisdiction over his appeal and could not act on his request.  The Veteran was advised that he could refile his motion once his appeal was returned to the Board.  In September 2010, the Veteran was notified that his appeal was being returned to the Board.  The Veteran did not submit additional motion requesting that his case be advanced on the docket.  

FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the listed debt.  

2.  The Veteran was at fault in the creation of the indebtedness due to his status as a fugitive felon; there is no indication of VA fault.  

3.  The indebtedness has been recovered, and there is no evidence that the action deprived the Veteran of basic necessities.

4.  Recovery of the debt would not defeat the purpose of the pension program.

5.  Failure to make restitution would result in unfair gain to the Veteran, at the expense of the Government.

6.  Evidence of record does not show that the Veteran changed position to his detriment due to reliance upon receipt of VA pension benefits.  


CONCLUSION OF LAW

The recovery of the overpayment of VA pension benefits, in the amount of $3,375.47, plus accrued interest thereon, was not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board acknowledges VA's duties in notifying claimants of the evidence needed to support a claim, as well as the relative duties of VA and claimants in obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  These provisions, however, do not apply in waiver of overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Analysis

In June 2004, VA advised the Veteran that it had received information that he was a fugitive felon and that they were required to stop his pension benefits from December 27, 2001 until the date the warranted was cleared.  Evidence of record indicates the warrant was cleared in August 2004.  In October 2005, the RO notified the Veteran that action had been taken to reduce his benefits.  The Veteran subsequently received notice of an overpayment in the amount of $3,375.47.  In November 2005, the Veteran requested a waiver of recovery of the overpayment.  He indicated that he was living in a nursing home on a fixed income and was not responsible for the overpayment.  

In January 2007, the COWC determined that there was no finding of fraud, misrepresentation, or bad faith on the part of the claimant in the creation of the debt; however, weighing all applicable elements, denial of the waiver would not be against equity and good conscience.  The Veteran disagreed with the decision and subsequently perfected this appeal.

The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of the overpayment.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Hence, in order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.

The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

In his November 2005 request for waiver, the Veteran reported that he was not even aware of how such an overpayment could occur.  In the January 2011 informal brief, the representative argued that the Veteran was unaware of a link between VA pension entitlement and non-VA legal matters.  The Board acknowledges the arguments set forth; however, the United States Court of Appeals for Veterans Claims (Court) has held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  

On review, it is clear that the Veteran was at fault in the creation of the debt because of his status as a fugitive felon.  See 38 C.F.R. § 3.666(e) (pension is not payable on behalf of a veteran for any period during which he is a fugitive felon.)  Since the overpayment at issue resulted solely from the Veteran's status as a fugitive felon, there is no basis to conclude that his actions did not overwhelmingly contribute to the creation of the debt.  No fault can be attributed to the VA with respect to the creation of the debt.

In the January 2011 informal brief, the representative argued that recovery of the overpayment would be an undue hardship and would change the position of the Veteran to his detriment.  It was noted that the monies that were recouped were paid to the Veteran over a two year, seven month period and spent on his personal care throughout that time.  

As noted, the Veteran currently resides in a nursing home.  In his May 2007 Financial Status Report, the Veteran reported that he received $744.00 a month and that $709.00 went to the nursing home, leaving him with $35.00 a month.  In a Financial Status Report dated in August 2009, he reported a net monthly income less expenses of zero dollars.  In considering whether there would be undue hardship, the Board acknowledges that the Veteran has no reported assets and essentially no disposable income; however, it appears that he receives room and board at the nursing home.  There is no indication that he would be deprived of basic necessities if the money were recouped.  

The Board also finds that denial of the requested waiver will not nullify the objective for which benefits were intended.  The Veteran retains entitlement to pension benefits and it was only during a specified period of time that benefits were suspended due to his status as a fugitive felon.  In the years since the 2007 COWC decision the overpayment has been recouped.  That is, on the most recent Financial Status Report, the Veteran indicated that he owed $3,375.47 to VA, but that the unpaid balance was $0.00.  There is no evidence that VA's recoupment of the overpayment deprived the Veteran at anytime of life's basic necessities.  Moreover, even assuming that the entire amount has not been recouped, there is no evidence that any recovery now would deprive the appellant of life's basic necessities.  

The Board further finds that failure to make restitution would result in unfair gain to the Veteran, regardless of whether the benefits were spent on personal care, as he was erroneously paid pension benefits to which he was not entitled as a matter of law.  Finally, evidence of record does not show that the Veteran has changed position to his detriment due to reliance upon the receipt of VA benefits.  

In sum, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Waiver of recovery of an overpayment of VA pension benefits, in the calculated amount of $3,375.47, plus accrued interest thereon, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


